 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   MARTINEZ MARTY KELLEY,                                    Case No.: 18-CV-2311 JLS (AGS)
12                                            Plaintiff,
                                                               ORDER (1) DENYING WITHOUT
13   v.                                                        PREJUDICE PLAINTIFF’S MOTION
                                                               TO PROCEED IN FORMA
14   UNITED STATES OF AMERICA;
                                                               PAUPERIS, AND
     UNITED STATES BORDER PATROL,
15                                                             (2) DISMISSING WITHOUT
                                           Defendants.         PREJUDICE COMPLAINT FOR
16
                                                               FAILING TO PAY FILING FEE
17
18                                                             (ECF No. 2)
19           Presently before the Court is Plaintiff Martinez Marty Kelley’s Motion to Proceed
20   In Forma Pauperis (“IFP”) (“IFP Mot.,” ECF No. 2.) Plaintiff, proceeding pro se, has
21   filed a complaint alleging “violation of [his] United States constitutional rights, in breach
22   of duty and negligence.” Compl., ECF No. 1 at 2 (emphasis omitted).
23          All parties instituting any civil action, suit, or proceeding in a district court of the
24   United States, except an application for a writ of habeas corpus, must pay a filing fee of
25   $350. 1 28 U.S.C. § 1914(a). An action may still proceed without the prepayment of fees
26
27
     1
28    In addition to the $350 statutory fee, all parties filing civil actions on or after May 1, 2013, must pay an
     additional administrative fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees,

                                                           1
                                                                                            18-CV-2311 JLA (AGS)
 1   if a party is granted leave to proceed IFP pursuant to 28 U.S.C. § 1915(a). See Rodriguez
 2   v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). A federal court may authorize the
 3   commencement of an action if the party submits an affidavit, including a statement of
 4   assets, showing that he is unable to pay the required filing fee. 28 U.S.C. § 1915(a).
 5          Here, Plaintiff indicates that he receives $600 per month in Social Security, IFP Mot.
 6   at 2, and has no monthly obligations, see id. at 4–5, or assets. See id. at 3. Because it
 7   appears that Plaintiff earns $600 per month, more than enough to cover the $400 filing fee,
 8   without any of those funds going to rent, utilities, food, or other necessities, the Court
 9   DENIES WITHOUT PREJUDICE Plaintiff’s IFP Motion.
10                                                CONCLUSION
11          Good cause appearing, IT IS HEREBY ORDERED that:
12          1.     Plaintiff’s IFP Motion pursuant to 28 U.S.C. § 1915(a) (ECF No. 2) is
13   DENIED WITHOUT PREJUDICE;
14          2.     Plaintiff’s Complaint is DISMISSED WITHOUT PREJUDICE for failure
15   to prepay the filing fee mandated by 28 U.S.C. §1914(a); and
16          3.     Plaintiff is GRANTED an additional thirty (30) days from the date this Order
17   to either: (1) pay the entire $400 statutory and administrative filing fee, or (2) file a new
18   IFP Motion alleging that he is unable to pay the requisite fees.
19          IT IS SO ORDERED.
20
21   Dated: October 15, 2018
22
23
24
25
26
27
28   District Court Misc. Fee Schedule) (eff. Sept. 1, 2018). The additional $50 administrative fee, however,
     is waived if the plaintiff is granted leave to proceed IFP. Id.

                                                        2
                                                                                        18-CV-2311 JLA (AGS)
